2015 WI 62

                  SUPREME COURT          OF   WISCONSIN
CASE NO.:               2014AP340-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Robert Paul D'Arruda, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Robert Paul D'Arruda,
                                  Respondent.

                           DISCIPLINARY PROCEEDINGS AGAINST D’ARRUDA

OPINION FILED:          June 25, 2015
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                     2015 WI 62
                                                             NOTICE
                                               This opinion is subject to further
                                               editing and modification.   The final
                                               version will appear in the bound
                                               volume of the official reports.
No.    2014AP340-D


STATE OF WISCONSIN                         :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Robert Paul D'Arruda, Attorney at Law:

Office of Lawyer Regulation,                                      FILED
             Complainant,
                                                             JUN 25, 2015
      v.
                                                                Diane M. Fremgen
                                                             Clerk of Supreme Court
Robert Paul D'Arruda,

             Respondent.




      ATTORNEY     disciplinary      proceeding.     Attorney's          license
suspended.


      ¶1     PER CURIAM.    We review the report and recommendation
of Referee James J. Winiarski that Attorney Robert Paul D'Arruda
be declared in default, that his license to practice law in
Wisconsin     be   suspended   for   a   period    of     three     years      for
professional misconduct, that he be required to pay restitution,
and that he pay the full costs of this proceeding, which are
$2,379.96 as of April 13, 2015.
                                                                             No.     2014AP340-D



        ¶2        We declare Attorney D'Arruda to be in default.                                 We
agree    with       the    referee      that   Attorney        D'Arruda's       professional
misconduct warrants a three-year license suspension.                                We further
agree        that    Attorney          D'Arruda      should     be     ordered       to        make
restitution and to pay the full costs of this proceeding.
        ¶3        Attorney    D'Arruda       was     admitted     to    practice          law    in
Wisconsin in 1993 and practiced in Milwaukee.                               His license to
practice law in Wisconsin was temporarily suspended on April 16,
2014, as a result of his willful failure to cooperate in several
Office of Lawyer Regulation (OLR) investigations concerning his
conduct.          His law license is also administratively suspended for
failure to pay State Bar dues, failure to comply with continuing

legal        education       requirements,          and    failure     to     file    a    trust
account certification.
        ¶4        Attorney D'Arruda's professional disciplinary history
consists       of    a     2011    private     reprimand       for     misconduct         in    two
felony defense matters.                 In one matter, Attorney D'Arruda failed
to provide a written fee agreement or receipt to the client for
a $5,000 payment he received.                       In the second matter, Attorney
D'Arruda failed to provide a written fee agreement when he knew
the total cost of representation would exceed $1,000.                                  He also
failed       to     respond       to   multiple      OLR     communications.           Private
Reprimand No. 2011-09.                 In 2013, Attorney D'Arruda was publicly
reprimanded          for     misconduct        in     four     client       matters.            The

misconduct at issue in that case included failure to communicate
with a client, failure to provide a final accounting or refund
unearned       fees,       failure     to   hold     an    advanced     fee    in    trust       or
                                                2
                                                                                     No.      2014AP340-D



refund the unearned fee, failure to turn over a client's file to
appellate counsel in a timely fashion, and failure to cooperate
with the OLR.           In re Disciplinary Proceedings Against D'Arruda,
2013 WI 90, 351 Wis. 2d 227, 839 N.W.2d 575.
       ¶5     On    February            12,     2014,          the    OLR   filed        a    complaint
alleging that Attorney D'Arruda had engaged in ten counts of
misconduct.             An        amended       complaint            alleging       17       counts     of
misconduct      was      filed          on    July        24,    2014.         A    second         amended
complaint      alleging            42        counts       of     misconduct         was       filed     on
October 22, 2014.             Attorney D'Arruda failed to file an answer to
the complaint, amended complaint, or second amended complaint.
He    also    failed         to    appear       at        multiple      telephonic           scheduling

conferences.
       ¶6     On January 6, 2015, the OLR filed a motion for default
judgment.          On January 20, 2015, the referee issued an order
advising      Attorney        D'Arruda          that       if    an    answer       to       the    second
amended complaint was not filed by February 16, 2015, default
judgment would be entered.                      Attorney D'Arruda failed to file an
answer to the second amended complaint or otherwise appear in
the   case.        On    March          11,    2015,       the       referee       issued      an    order
recommending that default judgment be granted to the OLR.                                              The
referee's report and recommendation followed on March 24, 2015.
       ¶7     The allegations in the OLR's second amended complaint,
which are discussed in detail in the referee's report, will not

be extensively repeated here.                             We will briefly summarize the
incidents giving rise to the misconduct.


                                                      3
                                                                                 No.    2014AP340-D



        Representation of S.N. (Counts One through Three)
        ¶8      In 2011, S.N. hired Attorney D'Arruda to represent him
in a criminal misdemeanor case in Waukesha County.                                       Attorney
D'Arruda        failed       to    promptly           comply      with    S.N.'s        reasonable
requests for information, failed to sign a substitution request
and promptly surrender S.N.'s file to successor counsel, and
failed to provide the OLR with a written response to S.N.'s
grievance.
        Representation of O.W. (Counts Four through Seven)
        ¶9      In    October      2011,         a    probation      agent     took     O.W.    into
custody on suspicion of manufacturing and delivering heroin and
other        parole    violations.               O.W.      hired     Attorney      D'Arruda       to

represent him in a probation revocation proceeding and against
potential        criminal         charges.                Attorney      D'Arruda       failed    to
communicate           with     O.W.         or       respond       to    his     requests        for
information,          failed      to    provide           final    accountings,         failed    to
notify       O.W.     that   he    wished            to   terminate      the    representation,
failed to turn over O.W.'s file and refund unearned fees, and
failed to provide the OLR with a written response to O.W.'s
grievance.
        Grievance of W.C. (Count Eight)
        ¶10     On March 2, 2012, the OLR received a written grievance
from W.C. against Attorney D'Arruda.                              Attorney D'Arruda failed
to provide the OLR with his written response to the grievance in
a timely fashion.                 The OLR eventually determined that it had
insufficient          evidence         to    pursue         misconduct         counts    directly
related to Attorney D'Arruda's representation of W.C.
                                                      4
                                                                               No.   2014AP340-D



        Representation of A.M. and J.H. (Counts Nine and Ten)
        ¶11    In 2012, A.M. hired Attorney D'Arruda to represent her
son,    J.H.         A.M.   signed     a     fee        agreement     allowing         Attorney
D'Arruda      to    place   his     fees     into       his   business       account.         The
agreement      required      Attorney      D'Arruda           to   provide      A.M.    with    a
final accounting upon termination of his representation.                                     A.M.
paid    Attorney       D'Arruda      $1,600        in     fees.       Attorney         D'Arruda
deposited those fees into his business account.                              In April 2013,
Attorney D'Arruda moved to withdraw from J.H.'s case because of
a conflict.           The circuit court granted that request.                             After
withdrawal,         Attorney      D'Arruda    failed          to   provide      A.M.    with    a
final     accounting         or     notices,        which          Supreme       Court       Rule

(SCR) 20:1.15(b)(4m)              requires,        regarding         fee       disputes       and
arbitration.         Attorney D'Arruda also failed to provide the OLR
with a written response to A.M.'s grievance in a timely fashion.
        Representation of Y.L. (Counts 11-15)
        ¶12    In    November      2012,   the      state       charged     Y.L.     with     two
felonies.           Y.L.    was    initially        represented           by     a   different
attorney but, in March 2013, a friend of Y.L. contacted Attorney
D'Arruda      about     representing         Y.L.         The      friend      signed    a    fee
agreement for Y.L. with Attorney D'Arruda.                           The friend was not
authorized to sign on Y.L.'s behalf.                           Attorney D'Arruda never
gave Y.L. a copy of the fee agreement.                        The friend paid Attorney
D'Arruda an advanced fee of $1,000 to represent Y.L., and later
paid him an additional $500 in the matter.                             Attorney D'Arruda
did not appear at Y.L.'s trial, did not respond to voicemails
and text messages from Y.L., and did not give Y.L. an accounting
                                              5
                                                                   No.    2014AP340-D



of fees, refund the $1,500, or provide Y.L. with information on
disputing the fee.          He also failed to provide the OLR with a
written response to Y.L.'s grievance.
       Grievance of A.A. Sr. and A.A. Jr. (Count 16)
       ¶13   On April 5, 2013, the OLR received a grievance from
A.A. Sr.       and    A.A. Jr.        regarding             Attorney      D'Arruda's
representation of A.A. Jr.           Attorney D'Arruda failed to file a
timely response to the grievance.                 The OLR eventually determined
that it had insufficient evidence to prove misconduct directly
related to Attorney D'Arruda's conduct in his representation of
A.A. Jr.
       Grievance of S.O. (Count 17)
       ¶14   On   February    27,   2013,     the     OLR     received    a     written
grievance from S.O.          Attorney D'Arruda failed to file a timely
response to the grievance.          The OLR subsequently determined that
it     had   insufficient     evidence       to     prove    misconduct       directly
related to Attorney D'Arruda's conduct in his representation of
S.O.
       Representation of D.P. (Counts 18-20)
       ¶15   In December 2013, Attorney D'Arruda represented D.P.
in a Milwaukee County case.              A jury trial was scheduled for
December 2, 2013.       Attorney D'Arruda failed to appear for the
scheduled jury trial.         Instead, another attorney appeared with a
letter from Attorney D'Arruda addressed to the judge.                         Attorney
D'Arruda's letter represented that, as of November 26, 2013, the
OLR    had   temporarily     suspended   Attorney       D'Arruda's       license     to
practice     law.     Attorney      D'Arruda        requested    that     the     court
                                         6
                                                               No.        2014AP340-D



adjourn the trial.         In fact, Attorney D'Arruda's law license was
not suspended as of either November 26 or December 2, 2013.
Attorney D'Arruda also failed to provide the OLR with a written
response to D.P.'s grievance in a timely fashion.
     Representation of S.N. and R.M. (Counts 21-26)
     ¶16     In     July   2013,   the    state   charged    S.N.         with   two
misdemeanors.        In February 2014, S.N. was charged with a felony.
On February 27, 2014, this court ordered Attorney D'Arruda to
show cause by March 19, 2014, why his license to practice law
should not be suspended for failure to cooperate with the OLR's
investigation of several matters.              Attorney D'Arruda failed to
respond to the order to show cause.

     ¶17     On March 29, 2014, S.N.'s mother, R.M., hired Attorney
D'Arruda to represent S.N. in the two criminal cases.                            R.M.
signed a fee agreement and paid Attorney D'Arruda an advanced
fee of $2,000.        On April 10, 2014, Attorney D'Arruda appeared in
S.N.'s misdemeanor case and filed a request for substitution of
attorneys.        He never appeared in S.N.'s felony case.
     ¶18     On April 16, 2014, this court temporarily suspended
Attorney     D'Arruda's      license     for   noncooperation        in     several
matters.     Attorney D'Arruda never notified S.N. or the judges
presiding in her cases of his suspension.            Attorney D'Arruda did
not give S.N. or R.M. an accounting of fees, refund the $2,000,
or provide information on disputing the fee.                Attorney D'Arruda

failed to respond to S.N.'s grievance.                In August 2014, the
Wisconsin Lawyers' Fund for Client Protection (Fund) paid R.M.
$2,000 for reimbursement of money given to Attorney D'Arruda.
                                         7
                                                                              No.    2014AP340-D



        Representation of I.P. and D.M. (Counts 27-31)
        ¶19    In June 2013, the state charged I.P. with multiple
felonies.           On   January     2,    2014,     I.P.'s       mother,        D.M.,      hired
Attorney D'Arruda to represent I.P.                    D.M. signed a fee agreement
and    paid    Attorney       D'Arruda      an     advanced       fee    of    $1,500.         On
March 3, 2014, Attorney D'Arruda appeared with I.P. at a status
conference.          A    trial     date    was     set     for   May      12,      2014.      By
April 11, 2014, D.M. had paid Attorney D'Arruda an additional
$1,600.        On    April    16,    2014,    Attorney         D'Arruda's        license      was
temporarily suspended.              Attorney D'Arruda never notified I.P. of
his suspension.            He failed to provide an accounting of fees,
failed    to    refund       fees,   and     failed       to    respond       to    the     OLR's

grievance investigation.
        Representation of T.S. (Counts 32-36)
        ¶20    On   February      22,     2014,     the     state      charged       T.S.   with
multiple       misdemeanors.              T.S.      hired      Attorney          D'Arruda      to
represent him on April 1, 2014.                    T.S. signed a fee agreement and
paid    Attorney         D'Arruda    an     advanced      fee     of    $500.         Attorney
D'Arruda appeared with T.S. at a status conference on April 11,
2014.         Attorney     D'Arruda        never    notified        T.S.      that    his     law
license was temporarily suspended on April 16, 2014.                                He did not
give T.S. an accounting of fees, did not refund the $500, and
did not provide T.S. with information about disputing the fee.
In August 2014, the Fund paid T.S. $500 for reimbursement of
money given to Attorney D'Arruda.




                                              8
                                                                          No.        2014AP340-D



         Representation of L.S. and L.L. (Counts 37-42)
         ¶21   On December 4, 2013, the state charged L.S. with a
felony.        On    January     20,      2014,    the    state    charged       L.S.       with
additional felonies.               On March 5, 2014, L.S.'s friend, L.L.,
hired Attorney D'Arruda to represent L.S. in the criminal cases.
L.L. signed a fee agreement on L.S.'s behalf and paid Attorney
D'Arruda an advanced fee of $2,500.                      Attorney D'Arruda appeared
at   a    status     conference      on    March    27,    2014.      A    pretrial          was
scheduled for May and a trial date was set for June.                                  Attorney
D'Arruda failed to notify L.S. or the circuit court that his law
license was temporarily suspended on April 16, 2014.                                  Attorney
D'Arruda failed to provide L.S. or L.L. with an accounting of

fees,      failed    to     refund     the    $2,500,      and    failed        to     provide
information on disputing the fee.                  Attorney D'Arruda also failed
to respond to the OLR's request for information about L.L.'s
grievance.
         ¶22   The referee said that, although Attorney D'Arruda was
given several extensions and was encouraged to file an answer to
the second amended complaint, he instead chose to default.                                  The
referee commented that, by failing to appear and explain his
misconduct,         Attorney       D'Arruda       put    the     referee        in     a    most
difficult position.            Given Attorney D'Arruda's failure to appear
and respond to the allegations in the case, the referee found
that     the   OLR    met    its     burden   of    proof      with   respect          to   all

allegations in the second amended complaint.
         ¶23   With respect to the appropriate sanction, the referee
noted     that     this   case     includes       many    instances    where          Attorney
                                              9
                                                                 No.     2014AP340-D



D'Arruda      accepted     monetary     payments    from    clients     for    legal
services he was to render.               In many instances, those initial
payments      by   clients      were    placed     into    Attorney     D'Arruda's
business account rather than into his trust account.                      Attorney
D'Arruda repeatedly failed to provide an itemized statement to
his clients or otherwise account for the disposition of payments
received from his clients.             The referee said that this conduct
was     similar    to    that   for    which   Attorney     D'Arruda     was    both
privately and publicly reprimanded in the past.                        The referee
said:

             I am most bothered by the fact that in numerous
        instances, when Attorney D'Arruda knew his license to
        practice law was going to be temporarily suspended, he
        continued to accept new cases and payments from new
        clients, knowing he was about to have his license
        temporarily suspended.       Without the benefit of an
        explanation   from    Attorney   D'Arruda, I  can  only
        conclude that Attorney D'Arruda knowingly accepted
        monetary payments from new clients and that he had no
        intention of fulfilling his duties to represent the
        clients or return the money once his license was
        temporarily suspended.        In other words, Attorney
        D'Arruda intentionally took money from new clients
        with no intention of providing legal services to them
        and with no intention of refunding the money paid by
        these clients.     This is intentional misconduct of a
        most serious nature.
        ¶24   The referee said that Attorney D'Arruda's misconduct
was most serious and repetitive in nature.                  The referee opined
that a high level of discipline is needed to protect the public
and the legal professional against such misconduct and that a
high level of discipline is also needed to impress upon Attorney
D'Arruda the seriousness of his misconduct and deter similar


                                         10
                                                                               No.     2014AP340-D



misconduct by other lawyers.                      While the referee commented that
Attorney D'Arruda's misconduct could justify revocation of his
law license, the referee ultimately agreed with the level of
discipline         sought       by    the    OLR,     a        three-year      suspension       of
Attorney      D'Arruda's             license.             In     addition,       the     referee
recommended that Attorney D'Arruda be ordered to pay restitution
of   $1,500       to    Y.L.,    $2,500      to    L.L.,        and   $2,500     to    the     Fund
($2,000 for S.N. and R.M.; $500 for T.S.).                            Finally, the referee
recommended that Attorney D'Arruda be required to pay the full
costs of the proceeding.
      ¶25     Attorney D'Arruda has not filed an appeal from the
referee's report and recommendation.

      ¶26     We       agree    with     the      referee        that       Attorney     D'Arruda
should be declared in default.                       Although Attorney D'Arruda was
personally        served       with    the     second      amended         complaint     and   was
given notice of the hearing on the motion for default judgment,
he failed to appear or present a defense.                             Accordingly, we deem
it appropriate to declare him in default.
      ¶27     A    referee's          findings       of    fact       are     affirmed    unless
clearly erroneous.              See In re Disciplinary Proceedings Against
Eisenberg, 2004 WI 14, ¶5, 269 Wis. 2d 43, 675 N.W.2d 747.                                      We
review   the       referee's         conclusions      of       law    de     novo.     Id.       We
determine the appropriate level of discipline independent of the
referee's recommendation.                    See In re Disciplinary Proceedings
Against Widule, 2003 WI 34, ¶44, 261 Wis. 2d 45, 660 N.W.2d 686.
      ¶28     We agree with the referee that the allegations in the
OLR's second amended complaint have been established and that
                                                11
                                                          No.    2014AP340-D



Attorney D'Arruda engaged in the 42 counts of misconduct alleged
in   the   complaint.    Attorney   D'Arruda   violated   the    following
supreme court rules, some in multiple instances:            20:1.4(a)(3)
and (4);1 20:1.4(b);2 20:1.5(a);3 20:1.5(b);4 20:1.15(b)(4m)b.;5

      1
       SCR 20:1.4(a)(3) and (4) provide that a lawyer shall "keep
the client reasonably informed about the status of the matter"
and "promptly comply with reasonable requests by the client for
information."
      2
       SCR 20:1.4(b) provides that "[a] lawyer shall explain a
matter to the extent reasonably necessary to permit the client
to make informed decisions regarding the representation."
      3
          SCR 20:1.5(a) provides:

           A lawyer shall not make an agreement for, charge,
      or collect an unreasonable fee or an unreasonable
      amount for expenses. The factors to be considered in
      determining the reasonableness of a fee include the
      following:

           (1) the time and labor required, the novelty and
      difficulty of the questions involved, and the skill
      requisite to perform the legal service properly;

           (2) the likelihood, if apparent to the client,
      that the acceptance of the particular employment will
      preclude other employment by the lawyer;

           (3) the fee customarily charged in the locality
      for similar legal services;

             (4) the amount involved and the results obtained;

           (5) the time limitations imposed by the client or
      by the circumstances;

           (6) the nature and length       of   the   professional
      relationship with the client;

           (7) the experience, reputation, and ability             of
      the lawyer or lawyers performing the services; and

                                                                (continued)
                                    12
                                               No.    2014AP340-D




       (8) whether the fee is fixed or contingent.
4
    SCR 20:1.5(b) provides:

     (1) The scope of the representation and the basis
or rate of the fee and expenses for which the client
will be responsible shall be communicated to the
client in writing, before or within a reasonable time
after commencing the representation, except when the
lawyer will charge a regularly represented client on
the same basis or rate as in the past.       If it is
reasonably   foreseeable  that  the   total   cost  of
representation to the client, including attorney's
fees, will be $1000 or less, the communication may be
oral or in writing. Any changes in the basis or rate
of the fee or expenses shall also be communicated in
writing to the client.

     (2) If the total cost of representation to the
client, including attorney's fees, is more than $1000,
the purpose and effect of any retainer or advance fee
that is paid to the lawyer shall be communicated in
writing.

     (3) A lawyer shall promptly respond to a client's
request for information concerning fees and expenses.
5
    SCR 20:1.15(b)(4m)b. provides:

     Upon termination of the representation, the
lawyer shall deliver to the client in writing all of
the following:

      1. a final accounting, or an accounting from the
date of the lawyer's most recent statement to the end
of the representation, regarding the client's advanced
fee payment with a refund of any unearned advanced
fees;

     2. notice that, if the client disputes the amount
of the fee and wants that dispute to be submitted to
binding arbitration, the client must provide written
notice of the dispute to the lawyer within 30 days of
the mailing of the accounting; and

                                                     (continued)
                              13
                                                        No.    2014AP340-D



20:1.16(d);6    20:3.3(a)(1);7      20:8.4(c);8   22.03(2)    and   (6),9
enforced via 20:8.4(h);10 and 22.26,11 enforced via 20:8.4(f).12


          3. notice that, if the lawyer is unable to
     resolve the dispute to the satisfaction of the client
     within 30 days after receiving notice of the dispute
     from the client, the lawyer shall submit the dispute
     to binding arbitration.
     6
         SCR 20:1.16(d) provides:

          Upon termination of representation, a lawyer
     shall take steps to the extent reasonably practicable
     to protect a client's interests, such as giving
     reasonable notice to the client, allowing time for
     employment of other counsel, surrendering papers and
     property to which the client is entitled and refunding
     any advance payment of fee or expense that has not
     been earned or incurred. The lawyer may retain papers
     relating to the client to the extent permitted by
     other law.
     7
       SCR 20:3.3(a)(1)  provides   that  a   lawyer shall not
knowingly "make a false statement of fact or law to a tribunal
or fail to correct a false statement of material fact or law
previously made to the tribunal by the lawyer."
     8
       SCR 20:8.4(c) provides that it is professional misconduct
for a lawyer to "engage in conduct involving dishonesty, fraud,
deceit or misrepresentation."
     9
         SCR 22.03(2) and (6) provide:

          (2) Upon    commencing  an   investigation,    the
     director shall notify the respondent of the matter
     being investigated unless in the opinion of the
     director the investigation of the matter requires
     otherwise.    The respondent shall fully and fairly
     disclose all facts and circumstances pertaining to the
     alleged misconduct within 20 days after being served
     by ordinary mail a request for a written response.
     The director may allow additional time to respond.
     Following receipt of the response, the director may
     conduct further investigation and may compel the
     respondent to answer questions, furnish documents, and
                                                      (continued)
                                    14
                                                      No.   2014AP340-D




    present   any  information    deemed   relevant    to    the
    investigation.

           . . . .

         (6) In the course of the investigation, the
    respondent's   wilful  failure   to  provide  relevant
    information, to answer questions fully, or to furnish
    documents and the respondent's misrepresentation in a
    disclosure are misconduct, regardless of the merits of
    the matters asserted in the grievance.
    10
       SCR 20:8.4(h) provides that it is professional misconduct
for a lawyer to "fail to cooperate in the investigation of a
grievance filed with the office of lawyer regulation as required
by SCR 21.15(4), SCR 22.001(9)(b), SCR 22.03(2), SCR 22.03(6),
or SCR 22.04(1)."
    11
         SCR 22.26 provides:

         (1) On or before the effective date of license
    suspension or revocation, an attorney whose license is
    suspended or revoked shall do all of the following:

         (a) Notify by certified mail all clients being
    represented in pending matters of the suspension or
    revocation and of the attorney's consequent inability
    to act as an attorney following the effective date of
    the suspension or revocation.

         (b) Advise the clients to seek legal advice of
    their choice elsewhere.

         (c) Promptly provide written notification to the
    court or administrative agency and the attorney for
    each party in a matter pending before a court or
    administrative agency of the suspension or revocation
    and of the attorney's consequent inability to act as
    an attorney following the effective date of the
    suspension or revocation.    The notice shall identify
    the successor attorney of the attorney's client or, if
    there is none at the time notice is given, shall state
    the client's place of residence.

           (d) Within the first 15 days after the effective
    date     of   suspension   or  revocation,   make    all
                                                      (continued)
                                 15
                                             No.   2014AP340-D




arrangements for the temporary or permanent closing or
winding up of the attorney's practice.    The attorney
may assist in having others take over clients' work in
progress.

     (e) Within 25 days after the effective date of
suspension or revocation, file with the director an
affidavit showing all of the following:

     (i) Full compliance with the provisions of the
suspension or revocation order and with the rules and
procedures regarding the closing of the attorney's
practice.

     (ii) A list of all jurisdictions, including
state, federal and administrative bodies, before which
the attorney is admitted to practice.

     (iii) A list of clients in all pending matters
and a list of all matters pending before any court or
administrative agency, together with the case number
of each matter.

     (f) Maintain records of the various steps taken
under this rule in order that, in any subsequent
proceeding instituted by or against the attorney,
proof of compliance with the rule and with the
suspension or revocation order is available.

     (2) An attorney whose license to practice law is
suspended or revoked or who is suspended from the
practice of law may not engage in this state in the
practice   of  law  or   in  any  law   work  activity
customarily done by law students, law clerks, or other
paralegal personnel, except that the attorney may
engage in law related work in this state for a
commercial employer itself not engaged in the practice
of law.

     (3) Proof of compliance with this rule is a
condition precedent to reinstatement of the attorney's
license to practice law.



                          16
                                                                                    No.      2014AP340-D



        ¶29       We further agree with the referee that a three-year
suspension of Attorney D'Arruda's license to practice law in
Wisconsin          is       an      appropriate          sanction          for    his     misconduct.
Although          no    two        fact    situations         are     identical,        we    find      the
misconduct at issue here somewhat analogous to the conduct at
issue        in        In     re     Disciplinary             Proceedings         Against       Cooper,
2007 WI 37,             300        Wis.    2d      61,       729    N.W.2d       206,     and      In    re
Disciplinary Proceedings Against Bryant, 2015 WI 7, 360 Wis. 2d
625, 858 N.W.2d 681, in which three-year suspensions were also
imposed.           Cooper          involved        35    counts       of   misconduct        affecting
seven        clients.              This    case     involves        42     counts   of       misconduct
affecting 12 clients.                      In all three cases, the attorneys failed

to   comply        with       clients'          requests       for     information,          failed      to
explain matters to the extent reasonably necessary to permit
clients            to         make         informed            decisions          regarding             the
representations,                 and      failed    to       timely      respond    to       the    OLR's
requests for information.                          Although Attorney D'Arruda's prior
disciplinary history is not extensive, the misconduct at issue
here is very serious and warrants a significant sanction.                                                We
also agree that Attorney D'Arruda should make restitution as
recommended by the referee and that he should be required to
bear the full costs of this proceeding.



        12
       SCR 20:8.4(f) provides that it is professional misconduct
for a lawyer to "violate a statute, supreme court rule, supreme
court order or supreme court decision regulating the conduct of
lawyers."



                                                        17
                                                                No.    2014AP340-D



     ¶30     IT IS ORDERED that the license of Robert Paul D'Arruda
to practice law in Wisconsin is suspended for a period of three
years, effective the date of this order.
     ¶31     IT IS FURTHER ORDERED that within 60 days of the date
of this order, Robert Paul D'Arruda shall make restitution as
follows:      $1,500 to Y.L.; $2,500 to L.L.; and $2,500 to the
Wisconsin Lawyers' Fund for Client Protection.
     ¶32     IT IS FURTHER ORDERED that within 60 days of the date
of this order, Robert Paul D'Arruda shall pay to the Office of
Lawyer     Regulation    the     costs   of   this    proceeding,      which   are
$2,379.96.
     ¶33     IT IS FURTHER ORDERED that the restitution specified

above is to be completed prior to paying costs to the Office of
Lawyer Regulation.
     ¶34     IT IS FURTHER ORDERED that, to the extent he has not
already    done   so,   Robert    Paul   D'Arruda     shall   comply    with   the
provisions of SCR 22.26 concerning the duties of an attorney
whose license to practice law has been suspended.
     ¶35     IT   IS    FURTHER    ORDERED     that    compliance      with    all
conditions of this order is required for reinstatement.                        See
SCR 22.29(4)(c).




                                         18
    No.   2014AP340-D




1